IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-408

                                       No. COA21-468

                                     Filed 21 June 2022

     Cumberland County, No. 17 CVD 3664

     NEELIMA JAIN, Plaintiff,

                  v.

     ASHOKKUMAR JAIN, AA BUSINESS PROPERTIES, LLC and INDIA
     FOUNDATION, and KIDZCARE PEDIATRICS PC KIDZ CARE PLAZA
     CONDOMINIUM OWNERS ASSOCIATION, INC. and JAIN PROPERTIES, LLC
     and JAIN STERLING PROPERTIES, LLC and 4A PROPERTIES, LLC and
     PEDIATRIC FRANCHISING INC., Defendants.


           Appeal by Defendant Ashokkumar Jain from order entered 22 April 2021 by

     Judge Toni S. King in Cumberland County District Court. Heard in the Court of

     Appeals 9 February 2022.


           The Armstrong Law Firm, P.A., by L. Lamar Armstrong, III, for
           Plaintiff-Appellee Neelima Jain.

           Adams Burge & Boughman, by Harold                 Lee   Boughman,     Jr.,   for
           Defendant-Appellant Ashokkumar Jain.


           COLLINS, Judge.


¶1         Defendant Ashokkumar Jain appeals from an order requiring him to pay

     $6,196.50 per month in child support to his former wife, Plaintiff Neelima Jain.

     Defendant argues that the trial court made unsupported findings of fact, failed to

     make sufficient findings of fact, and erred and abused its discretion in its award of
                                                JAIN V. JAIN

                                              2022-NCCOA-408

                                             Opinion of the Court



     child support. Because the trial court’s findings of fact concerning the minor child’s

     reasonable needs for shelter, clothing, electricity, and utilities were unsupported by

     competent evidence adduced at the child support hearing, we vacate the order and

     remand to the trial court.

                                        I.      Background

¶2         Plaintiff and Defendant married in October 1994, had two children during

     their marriage, and separated in March 2016. Plaintiff filed this action in May 2017

     seeking child support, equitable distribution, alimony, post separation support

     (“PSS”), and attorneys’ fees.1 Plaintiff and Defendant’s older child reached the age of

     majority before they separated but their younger child, the subject of the child

     support claim, reached the age of majority during the pendency of this appeal.

¶3         On 1 February 2018, the trial court entered an order obligating Defendant to

     pay Plaintiff $2,370.00 per month for temporary child support for their minor child

     and $4,000 per month for PSS.

¶4         On 20 January 2021, the parties appeared before the trial court to address

     numerous issues. Plaintiff initially requested, “Administratively, can we proceed

     with the child support first since it’s by testimony?”         The trial court answered

     affirmatively. Defendant noted that he had an oral motion to dismiss PSS review



           1   Plaintiff and Defendant have been divorced in a separate proceeding in Cumberland
     County.
                                             JAIN V. JAIN

                                           2022-NCCOA-408

                                          Opinion of the Court



     because there was no substantial change in circumstances. The trial court stated

     that it would hold Defendant’s motion until after addressing child support and

     confirmed that Plaintiff was “going to move forward with the permanent child

     support” claim.     Plaintiff answered yes, and the trial court proceeded to hear

     Plaintiff’s claim for permanent child support. The Exhibits/Evidence Log reflects that

     the trial court received the following as exhibits during the child support hearing:

     Defendant’s 2019 W-2, Defendant’s paystub for the first two weeks of May 2020,

     statements of Defendant’s 2019 K-1 distribution income, a statement of Plaintiff and

     Defendant’s joint BB&T account, a statement acknowledging payment of a First

     Citizens Bank loan, an insurance policy for a car driven by the minor child, copies of

     passports for Defendant and the minor child, a Wells Fargo credit card statement,

     and documentation of travel and basketball expenses for the minor child. After

     hearing testimony and argument, the trial court stated that it would “have to take

     this under advisement.”

¶5          The trial court next held a hearing on motions to modify Defendant’s PSS

     payment.2 During this hearing, the trial court reminded the parties, “Generally we

     do the post-separation support by affidavits.” The trial court and the parties referred

     to multiple financial affidavits including two executed by Plaintiff: a Post Separation



            The parties referred to multiple motions pertaining to PSS before the trial court, but
            2

     those motions were not included in the record for the present appeal.
                                            JAIN V. JAIN

                                           2022-NCCOA-408

                                       Opinion of the Court



     Support Affidavit filed in September 2020 (“2020 PSS Affidavit”) and another Post

     Separation Support Affidavit filed in July 2017 (“2017 PSS Affidavit”). The trial court

     marked the 2020 PSS Affidavit, 2017 PSS Affidavit, and other documents as “PSS

     Exhibits” in the Exhibits/Evidence Log under a separate heading from the exhibits

     received during the child support hearing. No live testimony was offered during the

     PSS hearing. At the conclusion of the PSS hearing, the trial court declined to modify

     Defendant’s PSS payment. Immediately thereafter, the trial court rendered an oral

     ruling on child support. The trial court subsequently addressed issues concerning

     scheduling, discovery, expert witnesses, and interim equitable distribution.

¶6         On 22 April 2021, the trial court entered a Permanent Child Support Order

     and Interim Equitable Distribution Order (“Child Support Order”).           The Child

     Support Order required Defendant to pay $6,196.50 per month for permanent child

     support, pay 70% of the minor child’s healthcare costs not covered by insurance,

     provide private health insurance coverage for the minor child, and provide an insured

     vehicle for the benefit of the minor child. Defendant appealed.

                                     II.     Discussion

¶7         Defendant argues that the trial court made findings of fact unsupported by

     evidence properly before the trial court at the child support hearing; failed to make

     sufficiently specific findings concerning the minor child’s reasonable needs; and erred

     and abused its discretion by ordering Defendant to pay $6,196.50 for child support.
                                          JAIN V. JAIN

                                        2022-NCCOA-408

                                       Opinion of the Court



¶8         Child support payments “shall be in such amount as to meet the reasonable

     needs of the child for health, education, and maintenance, having due regard to the

     estates, earnings, conditions, accustomed standard of living of the child and the

     parties, the child care and homemaker contributions of each party, and other facts of

     the particular case.” N.C. Gen. Stat. § 50-13.4(c) (2021). Ordinarily, the trial court

     “shall determine the amount of child support payments by applying the presumptive

     guidelines[.]” Id. However, where “the parents’ combined adjusted gross income is

     more than $30,000 per month ($360,000 per year), the supporting parent’s basic child

     support obligation cannot be determined by using the child support schedule.”

     Determination of Support in Cases Involving High Combined Income, N.C. Child

     Support Guidelines (2021).

                  [W]here the parties’ income exceeds the level set by the
                  Guidelines, the trial court’s support order, on a case-by-
                  case basis, must be based upon the interplay of the trial
                  court’s conclusions of law as to (1) the amount of support
                  necessary to meet the reasonable needs of the child and
                  (2) the relative ability of the parties to provide that
                  amount. The determination of a child’s needs is largely
                  measured by the accustomed standard of living of the child.

     Smith v. Smith, 247 N.C. App. 135, 145-46, 786 S.E.2d 12, 21 (2016) (quotation marks

     and citations omitted). “[O]ur appellate courts have long recognized that a child’s

     reasonable needs are not limited to absolutely necessary items if the parents can
                                            JAIN V. JAIN

                                          2022-NCCOA-408

                                         Opinion of the Court



       afford to pay more to maintain the accustomed standard of living of the child.” Id. at

       146, 786 S.E.2d at 22 (citations omitted).

¶9           “[T]o determine the reasonable needs of the child, the trial court must hear

       evidence and make findings of specific fact on the child’s actual past expenditures and

       present reasonable expenses.”        Jackson v. Jackson, 280 N.C. App. 325,

       2021-NCCOA-614, ¶ 16 (quotation marks and citation omitted). “These findings

       must, of course, be based upon competent evidence[.]” Atwell v. Atwell, 74 N.C. App.

       231, 234, 328 S.E.2d 47, 49 (1985). We review a trial court’s child support order for

       an abuse of discretion. Jonna v. Yarmada, 273 N.C. App. 93, 122, 848 S.E.2d 33, 54

       (2020).

¶ 10         Here, the trial court made the following pertinent findings of fact in support of

       its award of $6,196.50 in monthly child support:

                    12. . . . Defendant’s gross yearly income for 2019 is
                    $1,945,664.60, giving Defendant a gross monthly income of
                    $162,138.71.

                    13. The court has reviewed the financial affidavits, the
                    prior order and findings, and the court further explained
                    that it is taking judicial notice of the findings in prior
                    orders in addition to the evidence presented.

                    14. The Court finds the minor child does have reasonable
                    needs with regards to shelter, clothing, electricity and
                    utilities.

                    15. The minor child also has reasonable needs for food,
                    transportation, subscriptions to gym memberships and
                    other recreational activities that the child was accustomed
                        JAIN V. JAIN

                      2022-NCCOA-408

                     Opinion of the Court



to when the parties had an intact marriage.

16. The minor child has reasonable expenses to travel to
include trips to India at approximately $4,000.00 a ticket
per year, trips to different countries of an average cost of
$1,500.00 per year, and local trips within the United States
at an average yearly cost of approximately $600.00.

17. The court finds the reasonable expenses for shelter for
the minor child is approximately $1,850.00, and the minor
child does reside with the Plaintiff mother, as well as the
utilities expenses incurred in the home.

18. The minor child has a reasonable expense for a vehicle
payment for a Nissan Altima. That the minor child
previously had a vehicle, a 2020 Honda Civic, that
Defendant was paying $434.48 per month, but that vehicle
has since been sold. The current vehicle payment for the
Altima is approximately $300.00.

19. There is a vehicle insurance premium of $342.80 per
month, and that the Court concludes the premium is based
on the minor child’s maturity and lack of experience in
driving.

20. That the minor child does have issues with his knee
since he is an avid basketball player. The minor child has
been referred to physical therapy for his knee, where there
is [a] $70 co-pay for each visit. The minor child needs to go
twice a week, but has been going one time per week.

21. The Court will find that the minor child has reasonable
expenses that suit his accustomed standard of living of
approximately $6,885.00 and therefore the court is going to
order said amount.

22. The Court will find that Defendant has the means and
ability to pay the child support based on the income that he
earns. And the court will enter an order requiring the
parties share in the minor child’s reasonable expense.
                                                JAIN V. JAIN

                                              2022-NCCOA-408

                                             Opinion of the Court



                     ....

                     24. The Court finds the Defendant’s share of the minor
                     child’s expenses will be 90% which is $6,196.50. . . .

¶ 11          Defendant challenges Finding 14 and Finding 17 as unsupported by competent

       evidence. We agree. Both Plaintiff and Defendant testified at the child support

       hearing, but neither testified concerning the minor child’s expenses for shelter,

       clothing, electricity, or utilities. Plaintiff instead argues that values listed in her 2020

       PSS Affidavit support the trial court’s findings and underscores the trial court’s

       statement that it “reviewed the financial affidavits” prior to making the child support

       award.3

¶ 12          This Court has recognized that parties may introduce affidavits in support of

       claims for child support.       See Smith, 247 N.C. App. at 151, 786 S.E.2d at 25

       (“Affidavits are acceptable means by which a party can establish” past expenditures

       for a child); Row v. Row, 185 N.C. App. 450, 460, 650 S.E.2d 1, 7 (2007) (holding that

       the parties’ financial affidavits “were competent evidence [] which the trial court was

       allowed to rely on in determining the cost of raising the parties’ children”); Savani v.

       Savani, 102 N.C. App. 496, 502, 403 S.E.2d 900, 904 (1991) (“[A]n affidavit is

       recognized by this court as a basis of evidence for obtaining support.”). However, such




              3 Plaintiff’s argument that the trial court’s findings of fact are properly supported does
       not rely on the 2017 PSS Affidavit.
                                              JAIN V. JAIN

                                            2022-NCCOA-408

                                           Opinion of the Court



       affidavits must be properly before the trial court because the trial court is constrained

       to “determine what pertinent facts are actually established by the evidence before it[.]”

       Coble v. Coble, 300 N.C. 708, 712, 268 S.E.2d 185, 189 (1980) (emphasis added).

¶ 13         In this case, the trial court held a child support hearing and a PSS review

       hearing on the same day. But, as both the parties and the trial court acknowledged

       on that day, the child support and PSS hearings were distinct proceedings. The trial

       court first held the child support hearing, took the issue under advisement, and then

       heard motions to modify PSS. While the parties and the trial court relied on the PSS

       Affidavits at the PSS hearing, neither Plaintiff nor Defendant sought to admit either

       affidavit during the child support hearing. As a result, the affidavits were not before

       the trial court during the child support hearing and cannot be considered competent

       evidence in support of the trial court’s findings concerning the minor child’s

       reasonable needs.

¶ 14         Plaintiff contends that a “plethora of cases hold that financial affidavits . . . are

       proper filings from which trial courts may compute child support.” While true, none

       of the cases cited by Plaintiff stand for the proposition that a financial affidavit relied

       upon during a different proceeding, and not submitted at the hearing on child

       support, is sufficient to support findings in an order for permanent child support. See

       Koufman v. Koufman, 330 N.C. 93, 98-99, 408 S.E.2d 729, 731-32 (1991) (holding that

       the trial court’s adjustment of eleven fixed expenses claimed by the plaintiff was
                                             JAIN V. JAIN

                                            2022-NCCOA-408

                                          Opinion of the Court



       supported by plaintiff's affidavit of financial standing, filed with the trial court prior

       to the completion of the child support hearing); Smith, 247 N.C. App. at 151-52, 786

       S.E.2d at 25-26 (affirming the trial court’s findings of fact because the inconsistency

       in defendant’s testimony explaining her financial affidavits was “only [a] credibility

       issue[] to be resolved by the trial court” and the “evidence before the court otherwise

       established [defendant’s] expenditures for the relevant time period”); Savani, 102

       N.C. App. at 501-02, 403 S.E.2d at 903-04 (rejecting “defendant’s assertion that

       plaintiff’s affidavit did not constitute evidence of actual expenditures” where plaintiff

       testified in explanation of the figures in the affidavit); Byrd v. Byrd, 62 N.C. App. 438,

       440-41, 303 S.E.2d 205, 207-08 (1983) (rejecting plaintiff’s argument that findings in

       the child support order were not sufficiently specific where the trial court “made

       specific reference to the defendant’s affidavit” itemizing the children’s expenses

       “rather than setting forth the specific facts regarding the needs of the children”);

       McLeod v. McLeod, 43 N.C. App. 66, 66-68, 258 S.E.2d 75, 76-77 (1979) (affirming

       child support and alimony awards where the trial court made findings “[o]n the basis

       of extended exhibits and testimony,” including an affidavit of the wife’s expenses, and

       “[n]o exception was taken from these findings of fact”).

¶ 15         Plaintiff characterizes Defendant’s argument as a “highly technical

       evidentiary argument.” We recognize that trial courts may hear motions for child

       support and PSS concurrently, or may hear such motions consecutively with the
                                             JAIN V. JAIN

                                           2022-NCCOA-408

                                          Opinion of the Court



       parties agreeing, explicitly or implicitly, to have the trial court consider all evidence

       presented for both issues. See, e.g., Gilmartin v. Gilmartin, 263 N.C. App. 104,

       106-07, 822 S.E.2d 771, 773 (2018) (concluding it was clear from the conduct of the

       parties that the trial court heard claims for alimony and equitable distribution during

       the same hearing). But here, the trial court held clearly distinct child support and

       PSS review hearings on the same day and nothing in the record supports a conclusion

       that the parties agreed to have the trial court consider all evidence presented at each

       hearing for both issues. It is far from a technicality, and in fact it is a requirement,

       that the trial court is bound to “determine what pertinent facts are actually

       established by the evidence before it[.]” Coble, 300 N.C. at 712, 268 S.E.2d at 189.

¶ 16         For the same reasons, we strike Plaintiff’s supplement to the record on appeal

       pursuant to N.C. R. App. P. 9(b)(5)(a), containing (1) an 18 November 2021 affidavit

       of her trial counsel seeking to explain the proceedings before the trial court, (2) the

       2020 PSS Affidavit, and (3) the 2017 PSS Affidavit, and deny Plaintiff’s motion to

       amend the record to incorporate these documents pursuant to N.C. R. App. P.

       9(b)(5)(b). See State v. McGaha, 274 N.C. App. 232, 238, 851 S.E.2d 659, 663 (2020)

       (holding that a form which had never been filed with or presented to the trial court

       “could not supplement the record on appeal pursuant to Rule 9(b)(5)(a)” and “cannot

       be added to the record on appeal pursuant to Rule 9(b)(5)(b)”).
                                             JAIN V. JAIN

                                           2022-NCCOA-408

                                          Opinion of the Court



¶ 17          Because the 2020 PSS Affidavit was not introduced during the child support

       hearing, it is not competent evidence in support of the trial court’s findings concerning

       the minor child’s reasonable needs. No other evidence in the record supports the trial

       court’s findings concerning the minor child’s reasonable needs for shelter, clothing,

       electricity, and utilities.

¶ 18          Even if we consider all the findings of fact, including those challenged by

       Defendant, the findings do not support the trial court’s finding of $6,885.00 in

       reasonable expenses for the minor child and the consequent $6,196.50 award of

       monthly child support payments. Our Supreme Court has emphasized that in an

       order for child support,

                     [e]vidence must support findings; findings must support
                     conclusions; conclusions must support the judgment. Each
                     step of the progression must be taken by the trial judge, in
                     logical sequence; each link in the chain of reasoning must
                     appear in the order itself. Where there is a gap, it cannot
                     be determined on appeal whether the trial court correctly
                     exercised its function to find the facts and apply the law
                     thereto.

       Coble, 300 N.C. at 714, 268 S.E.2d at 190. Here, the trial court found the following

       specific expenses for the minor child: travel expenses of $4,000 per year for trips to

       India, $1,500 per year for trips internationally, and $600 per year for trips

       domestically; shelter expenses of $1,850 per month; a $300 monthly car payment; a

       $342.80 monthly car insurance premium; and a $70 copay for physical therapy, which
                                              JAIN V. JAIN

                                             2022-NCCOA-408

                                         Opinion of the Court



       the minor child needed to attend twice weekly. These values total only $3,561.13

       monthly. While the trial court found that “the minor child does have reasonable

       needs with regards to . . . clothing, electricity and utilities[,]” as well as “food,

       transportation, subscriptions to gym memberships and other recreational activities,”

       the trial court did not find what those needs were. Contrary to Plaintiff’s suggestion

       that the trial court’s permanent child support award is supported in part by her

       testimony that the $2,370 in temporary support was insufficient to meet the minor

       child’s needs, there is no indication that the expenses found by the trial court in the

       Child Support Order were additional to, and not overlapping with, the expenses

       reflected in the previous award of temporary child support.

¶ 19         As Defendant argues, “there is no indication of any methodology applied by the

       trial court” to reach the finding of $6,885 in reasonable expenses for the minor child

       and the award of $6,196.50 in monthly child support payments. See Diehl v. Diehl,

       177 N.C. App. 642, 653, 630 S.E.2d 25, 32 (2006) (concluding that it was “impossible

       to determine on appeal where the figures used by the trial court came from at all”

       where the trial court found only lump sum values for the children’s reasonable needs

       and there was “no indication of what methodology or facts the trial court considered”).

                                      III.     Conclusion

¶ 20         The trial court’s findings concerning the minor child’s reasonable needs for

       shelter, clothing, electricity, and utilities were unsupported by competent evidence in
                                      JAIN V. JAIN

                                    2022-NCCOA-408

                                   Opinion of the Court



the record before the trial court in the child support hearing. Additionally, the trial

court’s findings concerning the minor child’s reasonable needs did not support its

award of child support. Accordingly, we vacate the Child Support Order and remand

to the trial court. “On remand, the trial court, in its discretion, may enter a new order

based on the existing record, or may conduct further proceedings including a new

evidentiary hearing if necessary.” Kaiser v. Kaiser, 259 N.C. App. 499, 511, 816

S.E.2d 223, 232 (2018) (citation omitted).

      VACATED AND REMANDED.

      Judges ZACHARY and CARPENTER concur.